PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks payment of the sum of $108.00 in medical bills incurred by an inmate of respondent’s Grafton Work Release Center. Respondent admits the allegations of the Notice of Claim, but further alleges that no funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we also are of the opinion that an award cannot be made, based on our decision in Airkem Sales *154and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.